Citation Nr: 1111913	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-09 755A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a psychiatric disorder to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from August 1973 to June 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In March 2009, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of her claim.  A complete transcript is of record.  

In April 2009, the Board remanded this claim for additional development.  
The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board and is ready for further review.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A low back disability was treated in service.  Thereafter, a low back disorder is not noted in the record until many years after service, and the preponderance of the competent evidence of record shows that it is unrelated to service.  

2.  The Veteran did not engage in combat with the enemy, and her claimed PTSD stressors do not involve combat.  

3.  There is no verified PTSD stressor regarding a sexual assault in service.  

4.  A psychiatric disorder was not diagnosed in service or until many years thereafter and is not otherwise associated with the Veteran's active duty.  

5.  The Veteran has been diagnosed with PTSD and other psychiatric disorders, and PTSD has been linked by competent evidence to personal and sexual trauma that the Veteran suffered during her military service.  Such in-service trauma has not been corroborated by credible supporting evidence.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for a psychiatric disorder to include PTSD have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran was provided a PTSD personal assault form in July 2009 and VA notified the Veteran in September 2006 and July of the information and evidence needed to substantiate and complete the claim for service connection for PTSD, including based on personal assault.  The RO provided notice of how disability ratings and effective dates are determined in September 2006.  

There is no allegation from the Veteran that she has any evidence in her possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA records.  And she was provided an opportunity to set forth her contentions during the hearing before the undersigned Veterans Law Judge.  Next, a specific VA medical opinion pertinent to the issue on appeal was obtained.  See 38 C.F.R. § 3.159(c)(4) (2010).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination obtained in this case is more than adequate.  The examinations provided adequate basis making a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service, and for some disorders, such as arthritis or a psychosis, may be presumed if manifested to a compensable degree within the first post service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Where the Veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  For the purposes of VA adjudication, "combat with the enemy" generally requires evidence of duties that involved more than the ordinary stressful environment experienced by all Veterans who served in Vietnam or any other combat zone.  This type of combat service may be evidenced by a combat military occupational specialty or the award of medals or decorations that are indicative of combat participation or acts of valor.  See Hayes v. Brown, 5 Vet. App. 60, 67 (1993).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg.  39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  The revised rule provides:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

With respect to a claimed stressor involving trauma of a sexual nature, the Court has noted that there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999); VA ADJUDICATION MANUAL M21- 1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor.  It is often necessary to seek alternative evidence.  Id.

Further, with respect to a claim of entitlement to service connection for PTSD based on an alleged personal assault, 38 C.F.R. § 3.304(f) (3) provides that if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f) (3).

In cases specifically involving claimed personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also Patton, 12 Vet. App. at 279- 280.  Furthermore, the Court clarified in YR and Patton that the general rule discussed in Moreau, that after-the-fact medical nexus evidence cannot establish the occurrence of the claimed in- service stressor, does not apply to claims for PTSD based on sexual assault.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet.  App. 122, 128-30 (2000).  


A Low Back Disorder

The Veteran contends that she injured her back in service and that her current back disorder is related to that injury.  Her service treatment records show that that on February 26, 1974 she was hospitalized after complaining that she had injured her back three days prior due to a fall from her trailer.  The diagnosis was lumbosacral strain, and she was discharged to full duty on March 4, 1974.  In February 1974, the Veteran complained of back pain for two days.  In June 1974, she was seen after complaining that she injured her back after she fell playing Frisbee.  Low back strain was diagnosed.  At separation in June 1975, she denied recurrent back pain, and her spine was noted to be clinically normal.  

After service, private records show that in June 1990, the Veteran reported having low back pain secondary to an industrial accident in December 1989.  By way of history, she reported having injured her back in 1973 when she fell off a boat in the Navy.  She also stated that she had no further back problems until this current treatment.  Private records show that the Veteran was treated in June 2004 for back pain and it was noted that the Veteran had multiple injuries from a motor vehicle accident in March 2004.  

The Veteran was examined by VA in March 2007.  The claims file was reviewed.  The Veteran reported having constant back pain since her hospitalization in service.  The Veteran was examined, a June 2004 MRI was referred to, and lumber disc disease was diagnosed.  The examiner stated that he was unable to attribute the Veteran's current low back problem to events that occurred in military service without resorting to speculation based on the available medical records.  

The Veteran was examined by VA in October 2009.  The claims file was reviewed.  The Veteran's history was noted.  She was examined and diagnostic tests were performed.  Degenerative joint disease and degenerative disk disease of the lumbar spine were found.  The examiner opined that the condition is less likely than not, less than a 50 percent probability, caused by or the result of service.  The rationale was that the service records document a lumbar strain fall in February 1974 and the Veteran was hospitalized for a week and returned to full duty.  It was noted that at discharge in June 1975, the examination was silent for any back problems.  The examiner referred to the March 2007 VA examination report which indicated that the Veteran was treated in June 2004 with a treatment note indicating that the Veteran had multiple injuries  from a motor vehicle accident in March 2004.  

An April 2010 private MRI shows a persistent foraminal compromise on the left at the L5-S1 with a mild compromise on the left L5 and mild multilevel hypertrophic osteoarthritis f the synovial articulating facet joints.  

The record shows treatment in service for low back complaints and a current low back disorder has been diagnosed.  Thus in order for this claim to prevail, there must be evidence of a nexus between the inservice complaints and the current disorder.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Further, a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-89 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Court has also held that a medical opinion is inadequate when unsupported by clinical evidence, see Black v. Brown, 5 Vet. App. 177, 180 (1995), and that a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Here, there is only one opinion regarding the etiology of the Veteran's low back disorder that the Board finds credible.  It is noted that the March 2007 VA examiner reported that he was unable to offer an opinion without resorting to speculation, and thus that opinion is inadequate.  However the October 2009 VA examiner reviewed the Veteran's claims file and medical history in conjunction with the examination.  The Board finds that the evidence presented by the October 2009 VA examiner to be most probative regarding this claim.  The examiner offered an opinion with rationale and the finding stands uncontradicted in the file.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's low back disorder to active duty, despite her contentions to the contrary.  Specifically, no medical professional has established a nexus between the Veteran's diagnosed low back disorder and active duty service.  In fact, as noted, a VA examiner has stated that there is no relationship between her disability and service, and this finding was based on examination of the Veteran and a review of the claims file.  It stands uncontradicted in the record and is highly probative.  As such the most persuasive medical evidence in the file supports a finding that the current findings are not related to service.

The Board has considered the lay statements reported by the Veteran as well as the statement of her ex-husband.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example difficulty hearing, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In Robinson v. Shinseki, the Federal Circuit held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Federal Circuit set forth a two-step analysis to evaluate the competency of lay evidence.  The Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury-to determine whether to grant service connection. See Robinson v. Shinseki, 312 Fed. Appx. 336 (2009) (confirming that, "in some cases, lay evidence will be competent and credible evidence of etiology").  The Board observes that this Federal Circuit decision is nonprecedential.  See Bethea v. Derwinski, 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board finds that if Bethea applies to Court decisions, it is logical to apply the guidance set forth therein to those decisions of a superior tribunal, the Federal Circuit.  

Here, the Board finds that, while the Veteran has asserted that her current low back disorder is the result of service, she has not demonstrated the medical knowledge required to establish an etiological nexus between this disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Therefore, although the statements of the Veteran in support of her claim have been given full consideration by the Board, they are not considered competent medical evidence and do not serve to establish a medical nexus between the claimed disorder and the Veteran's period of service.  As she is found to be not competent as to this consideration, a discussion on credibility is not necessary.   As to her ex-husband's statement, he has documented the inservice treatment, and this is of record; however he has not proffered any evidence regarding a nexus or continuity of symptomatology.  

Further, to the extent that the Veteran's statements are offered as evidence of continuity of symptomatology, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, supra. As noted, in adjudicating his claims, the Board must evaluate the Veteran's credibility.  See Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  As noted, competency of evidence differs from weight and credibility.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, supra; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

While the Board acknowledges that the Veteran is competent to provide evidence of her own experiences, the fact that the Veteran's treatment records do not reflect a diagnosis of back disorder until 1990, many years after service, weighs heavily against the claim.  The Board is not holding that corroboration is required.  Rather, the Board finds her assertions to be less credible than the negative contemporaneous records. The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Further the Veteran herself has offered evidence which contradicts her statement that she has had a back disorder since service.  She stated in June 1990, that she had low back pain secondary to an industrial accident in December 1989.  By way of history, she reported having injured her back in 1973 when she fell off a boat in the Navy.  However in service she was treated in 1974 and at that time she reported hurting her back when she fell off her trailer on one occasion and on another occasion that same year, when she was playing Frisbee.  There is no mention of falling off a boat.  Further she expressly stated that she had no problems after the inservice injury until 1990.  When the Veteran was treated in June 2004 for back pain, it was noted that the Veteran had multiple injuries from a motor vehicle accident in March 2004, and on her first VA treatment in December 2006, it was noted that she had back pain secondary to a motor vehicle accident in 2004.  On neither occasion did she mention any prior back problems.  Thus the Board finds her not credible.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The preponderance of the evidence is against finding that the Veteran has low back disorder etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


Psychiatric Disorders to include PTSD

The Veteran contends that service connection is warranted for PTSD related to her military service.  She states that during service she was sexually assaulted by a superior officer.  On her August 2006 claim, she stated that the assault occurred on January 1973.  She reported in a September 2006 telephone conversation with VA that she did not report the assault.  She reported in November 2006 that she was delivering paperwork to a LTJG in January 1974 when he approached her, placed his hand into her uniform pants and underwear and penetrated her with his fingers.  She indicated that she was a virgin at the time.  

The service records show no complaint, diagnosis or treatment for any psychiatric complaints.  In June 1990 private records show a diagnosis of secondary depression.  In October 2003, the Veteran was evaluated for the Florida Department of Health Division of Disability Determinations in conjunction with a work injury claim.  She complained of depression as well as other problems.  The Veteran reported that she had had no military service.  She was diagnosed with major depression.  

On VA treatment in December 2006, the Veteran was noted to have a past medical history of PTSD for many years and it was stated that according to the Veteran it cost her marriage.  PTSD was diagnosed and it was noted that the Veteran was bringing up a lot of past memories traumatic memories in the service which was causing her severe anxiety.  It was noted that she had generalized anxiety disorder.  

The Veteran was examined by VA in March 2007.  The claims file was reviewed.  The Veteran reported a history of sexual assault in service.  She stated that in 1973 her captain and a lieutenant were abusive to her after she had her back injury.  She stated that this was when she was sexually assaulted.  She stated that she tried to report it but it was not easy.  The examiner diagnosed major depressive disorder, recurrent and trichotillomania.  The examiner found that the Veteran did not meet the criteria for PTSD.  She stated that without resorting to speculation she could not comment on if the Veteran's record supports the occurrence of a military sexual assault.  

In April 2008 the Veteran's ex-husband stated that he was married to the Veteran when she was in the Navy and that in "July", his wife was physically abused and was grabbed in her crotch area. He stated that this occurred when the Veteran was reprimanded for missing work on July 15-16, 1974 due to a back injury.   

The Veteran was examined by VA in October 2009.  The claims file was reviewed.  Her history of sexual attack was noted.  PTSD was diagnosed.  The examiner opined that PTSD was most likely permanently aggravated by sexual trauma.  The rationale was that the Veteran meets the criteria for PTSD and that she has been exposed to trauma which she feels strongly about.  

In a July 2010 memorandum, VA reported that it was unable to verify the Veteran's stressors.  Efforts in this regard were noted, including a March 2010 stressor verification request sent to JSRRC which netted a negative reply and a May 2010 stressor verification request to NCIS with also prompted a negative reply,  

In a September 2010 letter a VA physician stated that the Veteran has been treated for PTSD secondary to military trauma.  

It is undisputed from the record that the Veteran has been diagnosed as having a psychiatric disorder, to include PTSD.  It is also clear that the diagnoses of PTSD by mental health professionals were based upon the Veteran's self-related account of a sexual assault during her military service as the precipitating cause of her PTSD.  To the extent that the Veteran's recent VA records rely on and include the Veteran's self- report of military sexual trauma those references are no different from the Veteran's own contentions and do not serve as corroboration of the alleged in-service stressors.  See Moreau, 9 Vet. App. at 395-396 (1996); see also Swann v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described].  Although the medical evidence of record reflects a current diagnosis of PTSD, as well a VA medical statement attributing the Veteran's PTSD to her in-service sexual assault, the current diagnosis is based on the unverified stressor event claimed by the Veteran.  The Board notes that the medical opinion relies only on an allegation of rape in service, and ignores other potential stressors, that she discussed during the examination such as the claimed rapes by her father during her childhood, and being in several abusive relationships , significantly diminishes its probative weight.  Because the diagnosis rests on a stressor which cannot be verified, it fails to satisfy the criteria noted above for a valid PTSD diagnosis for VA purposes.  See 38 C.F.R. § 3.304(f). The determination regarding credibility is within the Board's purview, not that of the examiner.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  Here, the Board must make a determination regarding the occurrence of the claimed stressor.  

It is the Board's fundamental responsibility to evaluate the probative value of all evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence.").

Boiled down to its essence, the Veteran's claim rests exclusively on her recent uncorroborated reports of sexual assault and harassment in service, made decades after her military discharge.  The Board notes that the Veteran is competent to relate the sequence of events that led to her sexual assault.  The Board must make a legal determination regarding the credibility of the evidence presented.  

In this regard, the Board notes that the evidence of record is inconsistent and contradictory.  First, the Veteran reported three times on her original claim that the sexual abuse occurred in January 1973.  She also reported this date on VA examination in March 2007.  However, the Veteran did not enter service until August 1973.  Second, while the Veteran has stated that she has had PTSD since she was assaulted in service, when she underwent a private mental evaluation in October 2003 in conjunction with an injury claim, she made no mention of any inservice trauma and in fact, she denied even having served in the military.  Next, the Veteran has reported to VA via a telephone contact that she did not tell anyone about the assault; however she also stated that she tried to report it and told a chaplain.  (See hearing testimony).  Additionally in November 2006 she stated that she was a virgin at the time of the assault.  However, service records show that she was married no later than May 1974 as evidenced by the May 10, 1974 name change request submitted by the Veteran with a copy of her marriage certificate.  Her now ex-husband has stated that the incident occurred in July 1974 after she injured her back some two months at least after her marriage.  Further, she has argued that in support of the claim of an assault, her records will show that she was AWOL on one occasion.  She claims this was due to the sexual assault.  Her service personnel records show that she was AWOL from July 15 to July 16 1974.  However, her ex-husband has stated that she missed work because she had injured her back on those dates.  She has reported that the assault did not occur until after she had missed work due to her back injury.  

The Board is mindful of the specific requirements regarding cases such as this which involve physical or sexual assault.  However, despite the medical findings that she has PTSD due to the assault, the Board finds that the evidence offered to verify such occurrence is not credible due to many inconsistencies, and contradictory evidence.  Consequently, the Veteran has not submitted credible evidence that demonstrates that a sexual assault occurred during a period of military service.  Her account of an inservice sexual assault, which she now proffers, is inconsistent with her statements and those of her ex-husband thus both lack credibility.  In short, the Board finds that a preponderance of the evidence is against the existence of the purported in-service assaults, harassment, or any other in-service stressor, event or injury.  Element (2) of 38 C.F.R. § 3.304(f), along with the third Watson element has not been met, and the Veteran's claim fails on this basis alone.  The claim therefore will be denied.  

Psychiatric Disorders other than PTSD  

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has considered the merits of service connection for any diagnosed acquired psychiatric disorder.  However, the credible evidence of record fails to establish the in-service incurrence of any psychiatric condition.  

There is nothing in the record which relates any acquired psychiatric disorder other than PTSD to the Veteran's military service.  There is no indication of any psychiatric disorder in service or within the first post service year.  Depression is not noted until 1990 decades after service.  The Board additionally observes the absence of an in- service incurrence or aggravation of disease or injury, and a competent and credible nexus opinion is lacking as well.  In fact, the record is pertinently absent any competent evidence of nexus between the Veteran's military service and her depression or any acquired psychiatric disorder other than PTSD.  

To the extent that the Veteran contends that a relationship exists between any psychiatric disorder other than PTSD and service, any such statements offered in support of the Veteran's claim do not constitute competent evidence and cannot be accepted by the Board.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Indeed, the evidence of record does not indicate that the Veteran has the necessary medical training or experience to comment on complicated medical questions such as the etiology of psychiatric disorders.

The Board is of course aware of the provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology.  The Board finds, as detailed above, that the Veteran has not submitted evidence of an in-service psychiatric disorder or of a continuous psychiatric disorder since service.  See Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus].  Supporting evidence demonstrating continuity of symptomatology after service is therefore lacking in this case.  In light of this fact, as well as the fact that a medical nexus has not been established [between the Veteran's service and her diagnosed psychiatric disorders other than PTSD, the Veteran's claim fails. 


ORDER

Service connection for a back disorder is denied.  

Service connection for a psychiatric disorder to include PTSD is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


